                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBERT EARL WILLIAMS,                                )
                                                     )
                          Petitioner,                )
                                                     )      1:19CV1252
                     v.                              )      1:13CR490-1
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                       Respondent.                   )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on January 29, 2020, was served on the parties in

this action. (ECF Nos. 2, 3.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is DISMISSED sua sponte without

prejudice to Petitioner filing in the proper district after exhausting any available administrative

remedies.

       This, the 27th day of February 2020.


                                              /s/ Loretta C. Biggs
                                              United States District Judge
